                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    DANIELLE THOMPSON, AS                                   CIVIL ACTION
    PERSONAL REPRESENTATIVE OF
    THE ESTATE OF TIMOTHY PAUL
    THOMPSON, DECEASED,

    VERSUS                                                    NO. 19-11221

    TRAVELERS INDEMNITY                                  SECTION “R” (4)
    COMPANY, ET AL.



                          ORDER AND REASONS


       The Court has received defendant Anthony Sciambra’s Rule 12(b)(3)

motion to dismiss for improper venue. 1 Because defendant Sciambra waived

his objection, the Court denies the motion.



I.     BACKGROUND

       This case arises from an automobile accident. 2 On September 6, 2018,

decedent Timothy Thompson was riding his motorcycle on a highway in

Harrison County, Mississippi. 3 Plaintiff alleges that defendant Anthony




1      R. Doc. 28.
2      See R. Doc. 1 at 4-5 ¶¶ 10-15.
3      See id. at 4 ¶ 11.
Sciambra, driving a truck,4 allegedly “struck Mr. Thompson’s motorcycle

from the rear.”5 Thompson was then allegedly struck by defendant Brandon

Druilhet’s truck, as Druilhet was traveling in the same direction. 6 Thompson

died from his injuries. 7

      Plaintiff alleges that at the time of the accident, Sciambra was acting

within the scope of his employment for defendant Mosquito Control. 8

Defendant Mosquito Control has its principal place of business and is

incorporated in Louisiana.9 Druilhet is also a citizen of Louisiana. 10 But

Sciambra is a citizen of Hancock County, Mississippi. 11

      Mr. Thompson’s wife, Danielle Thompson,12 initiated suit against the

drivers, Mosquito Control, and the relevant insurers.13 The parties settled




4     See id. at 4 ¶ 12.
5     See id. at 5 ¶ 14.
6     See id. at 4-5 ¶¶ 13-14.
7     See id. at 5 ¶ 14.
8     See R. Doc. 1 at 4 ¶ 12.
9     See id. at 2 ¶ 4.
10    See id. at 2 ¶ 3.
11    See id. at 2 ¶ 2.
12    See R. Doc. 1 at 1 ¶ 1. Mrs. Thompson died, see R. Doc. 29 at 1, and
Rebekah Goodno, Mrs. Thompson’s daughter, see R. Doc. 47 at 1, was
substituted as the named plaintiff, see R. Doc. 49.
13    See R. Doc. 1 at 2-3 ¶ 5 (Travelers Indemnity Company as Mosquito
Control’s insurer), 3 ¶ 6 (Endurance American Specialty Insurance Company
as Mosquito Control’s insurer), 3 ¶ 7 (Progressive Security Insurance
Company as Druilhet’s insurer).
                                      2
their claims as to one of the insurers, Travelers Indemnity Company, 14 and

the Court dismissed those claims. 15

      Defendant Sciambra now moves to dismiss the suit on the basis of

improper venue.16



II.   LEGAL STANDARD

      Federal Rule of Civil Procedure 12(b)(3) states that a party may move

the court to dismiss for “improper venue.” Fed. R. Civ. P. 12(b)(3). Dismissal

for improper venue is governed by 28 U.S.C. § 1406. Under that statute,

“[t]he district court of a district in which is filed a case laying venue in the

wrong division or district shall dismiss, or if it be in the interest of justice,

transfer such case to any district or division in which it could have been

brought.” 28 U.S.C. § 1406(a).

      When venue is challenged, the burden is on the plaintiff to establish

that the district he chose is a proper venue. See Perez v. Pan Am. Life Ins.

Co., 70 F.3d 1268, 1995 WL 696803, at *2 (5th Cir. 1995) (per curiam) (citing

Advanced Dynamics Corp. v. Mitech Corp., 729 F. Supp. 519 (N.D. Tex.

1990)); see also Advanced Dynamics, 729 F. Supp at 519 (“When an


14    See R. Doc. 13-1 at 1.
15    See R. Doc. 13.
16    R. Doc. 28.
                                       3
objection to venue has been raised, it is the Plaintiff’s burden to establish that

venue is proper in the judicial district in which the action has been

brought.”). On a motion to dismiss for improper venue, “the court must

accept as true all allegations in the complaint and resolve all conflicts in favor

of the plaintiff.” Braspetro Oil Servs. Co. v. Modec (USA), Inc., 240 F. App’x

612, 615 (5th Cir. 2007) (per curiam). Further, in deciding whether venue is

proper, the court may look outside of the complaint and attachments to the

complaint. Ambraco Inc. v. Bossclip B.V., 570 F.3d 233, 238 (5th Cir. 2009).

      The “general rule” is that venue must be established for each cause of

action. See Tucker v. U.S. Dep’t of Army, 42 F.3d 641, 1994 WL 708661, at

*2 (5th Cir. 1994) (per curiam). Venue must also be established for each

defendant. See Burkitt v. Flawless Records, Inc., No. 03-2484, 2005 WL

6225822, at *3 (E.D. La. Jun. 13, 2005) (citing McCaskey v. Cont’l Airlines,

Inc., 133 F. Supp. 2d 514, 523 (S.D. Tex. 2001), for the proposition that “[i]t

is well established that in a case involving multiple defendants and multiple

claims, the plaintiff bears the burden of showing that venue is appropriate as

to each claim and as to each defendant”).

      In cases brought under a Court’s diversity jurisdiction, venue may be

established in




                                        4
      (1) a judicial district in which any defendant resides, if all
      defendants are residents of the State in which the district is
      located;
      (2) a judicial district in which a substantial part of the events or
      omissions giving rise to the claim occurred, or a substantial part
      of property that is the subject of the action is situated; or
      (3) if there is no district in which an action may otherwise be
      brought as provided in this section, any judicial district in which
      any defendant is subject to the court's personal jurisdiction with
      respect to such action.

28 U.S.C. § 1391(b).     To be a proper venue under Section 1391(b)(2),

“[a]lthough the chosen venue does not have to be the place where the most

relevant events took place, the selected district’s contacts still must be

substantial.” McClintock v. Sch. Bd. E. Feliciana Par., 299 F. App’x 363, 365

(5th Cir. 2008) (per curiam); see also Daniel v. Am. Bd of Emergency Med.,

428 F.3d 408, 432 (2d Cir. 2005) (explaining that appropriate venue can

exist in multiple districts, and “Section 1391(b)(2) does not restrict venue to

the district in which the ‘most substantial’ events or omissions giving rise to

a claim occurred”).



III. DISCUSSION

      Defendant Sciambra argues that the Court must dismiss this action for

improper venue, “because none of the alleged events or omissions giving rise




                                       5
to the claim occurred in this judicial district.”17 Plaintiff responds that

defendant Sciambra waived his objection to venue, 18 and even if not, “a

substantial connection” does exist. 19     The Court finds that defendant

Sciambra’s involvement in the litigation has waived his venue objection.

      Improper venue is a waivable defense. See Bhd. of Locomotive Eng’rs

Sec. Corp. of N.Y. v. W.L. Shepherd Lumber Co., 51 F.2d 153, 154 (5th Cir.

1931) (“[A] question of venue . . . not only can be but is easily waived.”); see

also Fed. R. Civ. P 12(h)(1) (stating that a party waives, inter alia, an

improper venue defense when not included in a Rule 12 motion or a

responsive pleading).

      Broadly, “[a] general appearance by some act that goes to the merits,

that does not raise an objection to venue, and that implies that the court has

jurisdiction to proceed with the cause is ordinarily a waiver of the objection

that the venue is wrong.” 6 C.J.S. Appearances § 52 (emphasis omitted); see

also Murphy v. Travelers Ins. Co., 534 F.2d 1155, 1159 (5th Cir. 1976) (noting

in the context of an interpleader action that by “voluntarily appear[ing],” a

party “waiv[es] any potential defects founded on service or venue

problems”); Baswell v. Yazoo River Towing, No. CIV.A. 14-0454, 2014 WL


17    See R. Doc. 28-1 at 1, 5.
18    See R. Doc. 43-1 at 1.
19    See id. at 1-2.
                                       6
5469746, at *2 (W.D. La. Oct. 28, 2014) (“[D]efendant waived any objection

to personal jurisdiction and venue by failing to raise the issue in its

responsive pleading and by making a general appearance herein.”); Mohr v.

Raymond Int’l, 337 F. Supp. 105, 106 (S.D.N.Y. 1972) (“Since the defendants

have entered a general appearance their objection to venue has been

waived.”).

      “[I]n determining whether conduct is sufficient to be considered a

general appearance, the focus is on affirmative action that impliedly

recognizes the court’s jurisdiction over the parties.” Maiz v. Virani, 311 F.3d

334, 340 (5th Cir. 2002) (quoting Jones v. Sheehan, Young, & Culp, P.C., 82

F.3d 1334, 1340-41 (5th Cir. 1996)); see also Cactus Pipe & Supply Co. v.

M/V Montmartre, 756 F.2d 1103, 1108 (5th Cir. 1985) (citing Grammenos v.

Lemos, 457 F.2d 1067, 1070 (2d Cir. 1972), for the proposition that “if a party

enters a case and fails to object to jurisdiction, and requests the court to do

some affirmative act on its behalf in some substantive way, the party will be

held to have waived further objection”).

      Here, defendant Sciambra asked the Court to take the action of

dismissing the claims against Travelers Indemnity Company.20 In so doing,




20   See R. Doc. 13-1 at 1 (“[T]he parties have reached a resolution of all
claims as to the applicable Travelers Indemnity Company policy and its
                                    7
he requested that the Court dismiss the claims against him as a “nominal”

defendant, 21 allowing him to “remain . . . in this matter only as to any

applicable insurance coverage afforded to [him] outside of the policy issued

by The Travelers Indemnity Company.” 22              Furthermore, this request

implicitly recognized the Court’s jurisdiction over the parties. Defendant

Sciambra did not mention an objection to venue in his dismissal request, and

the order only “reserve[ed] to Plaintiff any and all rights and claims as to any

other parties,” as well as “the right . . . to reopen the action if resolution is not

consummated.”23 Indeed, when the Court entered its order, the Court stated

that it “specifically retains jurisdiction to enforce the settlement agreement

if settlement is not consummated in sixty days.”24 Moreover, no party

objected to the Court’s retaining jurisdiction at the time of that order, or in

the nearly three months that followed the entry of that order and this motion

to dismiss.




limits only. The parties would respectfully request that the Court issue its
60-day [dismissal] Order in this matter.” (footnote omitted)).
21     See id.
22     See id. at 1 n.1. The parties entered into a Gasquet release. See id.
(citing Gasquet v. Commercial Union Ins. Co., 391 So. 2d 466 (La. App. 4
Cir. 1980)).
23     See R. Doc. 13.
24     Id.
                                       8
      Other courts have found that similar appeals to judicial authority result

in a waiver of like defenses. In Union Camp Corp. v. Dyal, 460 F.2d 678,

684 (5th Cir. 1972), for instance, the Fifth Circuit considered an objection to

the court’s jurisdiction when a party had “authorized the execution and filing

of [a] stipulation” settling the case. See id. at 681, 684. There, the Court

found that “[t]hese appearances constituted a waiver of the right to object to

the court’s jurisdiction in personam.” See id. at 684; see also Meetings &

Expositions, Inc. v. Tandy Corp., 490 F.2d 714, 717 (2d Cir. 1974) (per

curiam) (“Whether or not the court previously had personal jurisdiction over

[a party], the [settlement] stipulation was a consent to the exercise of the

court’s power to compel compliance.”).

      Similarly, in Vessel Leasing, LLC v. Barge ACL-01537 in rem, No.

CIV.A. 1:05CV440HSOR, 2007 WL 3343046 (S.D. Miss. Nov. 7, 2007), a

district court in this circuit found that filing a discovery-related stipulation

resulted in a waiver of jurisdictional objections. See id. at *2-3. In reaching

this conclusion, the court noted that by invoking the court’s authority to

enforce the stipulation, the party “‘sought’ and ‘agreed’ to ‘some step’

beneficial to its defense.” See id. at *3 (citing Maiz, 311 F.3d at 341). Likewise

here, defendant Sciambra’s request for a dismissal order sought to use this

Court’s powers to further his defense. In sum, therefore, the Court finds that


                                        9
defendant Sciambra’s earlier acceptance of this Court as the proper venue by

invoking its authority to dismiss claims in this suit waives his objection to

venue.

      Because the Court finds that defendant Sciambra waived his objection

to venue, the Court does not address his argument that venue is improper on

the ground that “the Southern Judicial District of Mississippi is the only

judicial district where a substantial part of the alleged acts or omissions

occurred.” 25



IV.   CONCLUSION

      For the foregoing reasons, the Court DENIES defendant Sciambra’s

motion to dismiss for improper venue.




         New Orleans, Louisiana, this _____
                                       19th day of March, 2020.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




25    See R. Doc. 28-1 at 5.
                                     10
